Citation Nr: 0308145	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  00-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for gouty arthritis of the 
right great toe as secondary to service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1984 to June 
1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The RO reduced the veteran's rating for scar, residual of 
right inguinal hernia surgery, from 10 percent to zero 
percent by rating action in January 2000.  The veteran 
disagreed with the RO's decision and the RO issued a 
statement of the case in August 2000.  The veteran did not 
submit a substantive appeal following the August 2000 
statement of the case.  Accordingly, a claim for restoration 
of a 10 percent rating for scar, residual of right inguinal 
hernia surgery, is not in appellate status before the Board.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his/her claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The VCAA and its 
implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Also see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

A review of the claims folder reveals that the veteran 
submitted a claim for entitlement to service connection for 
gouty arthritis of the right great toe as secondary to 
service-connected hypertension in December 1998.  The RO 
denied the veteran's claim in February 1999.  The veteran 
perfected her appeal in December 1999.  The RO issued 
supplemental statements of the case in August 2000 and in 
April 2002.  Nowhere in the record, however, is there 
evidence that the veteran was advised of the VCAA or its 
implementing regulations.  The VA has not sent the veteran 
notification of what information and medical or lay evidence, 
not previously submitted, is necessary to substantiate her 
claim.  Furthermore, the VA has not notified the veteran of 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See VCAA 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107). 

When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA medical 
evidence dated in November 1998, March 1999, and December 
1999, when considered together could be interpreted as 
indicating that the veteran has gouty arthritis of the right 
great toe that has been aggravated by the veteran's 
hypertension medication.  Accordingly, the VCAA requires that 
the veteran be provided a VA examination.  38 C.F.R. 
§ 3.159(c)(4)(i)(C).  

Accordingly, this case is REMANDED for the following:

1.  The RO should send the veteran a 
letter which informs her of what 
information and medical or lay evidence, 
not previously submitted, that is 
necessary to substantiate her claim, and 
which notifies the veteran of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA.

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for gouty 
arthritis of the right great toe.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

3.  Following completion of the above 
development, the veteran's claims file 
should be sent to an appropriate VA 
physician.  After reviewing the veteran's 
medical history in the claims file, the 
VA examiner should determine what 
disability, if any, to include gouty 
arthritis, the veteran has of the right 
great toe.  If any disability is found, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's service-connected 
hypertension, or treatment for the 
service-connected hypertension, caused or 
aggravated the veteran's right great toe 
disability.

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for gouty arthritis of the right great 
toe, to include as secondary to service-
connected hypertension.  The RO must 
consider all laws and regulations as well 
as the findings in Allen, supra.

6.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should provide the veteran a 
copy of all the appropriate laws and 
regulations, including those pertaining 
to the VCAA.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


